h GASKINS, J.
I respectfully concur with the majority’s opinion. I agree with the majority that the testimony from the defendant’s probation officer, regarding the information she received from the other probation officer, was so sketchy regarding the timing of the test and the identification of the test cup that her testimony did not have the indicia of reliability, and therefore should not serve as a basis for revocation. However, had the probation officer been able to testify how the test was given and received by the other probation officer, and was able to satisfactorily testify that the positive cup was indeed the test given by the defendant, then I would find the hearsay testimony alone would be sufficient to revoke the defendant’s probation.
I agree with the majority that the revocation should be remanded for the trial judge to reconsider the revocation in light of this decision. I would note, however, the other affirmed probation violations would suffice for the probation to be revoked, if the trial court judge so decides.